Citation Nr: 1505983	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  07-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a fracture of the right orbit with residuals, currently rated 10 percent.  

2.  Entitlement to an increased rating for traumatic brain injury, currently rated 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1993.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in February 2009, and a transcript of the hearing is associated with the record.  The case was remanded by the Board for additional development in May 2009, October 2010, and May 2012.  

Following the May 2012 remand, in February 2013, the RO granted a 10 percent rating for traumatic brain injury under Diagnostic Code 8045, separate from the 10 percent rating for fracture of the right orbit with residuals, which had previously had a rating under Diagnostic Codes 8207-8045, from October 23, 2008, the effective date of a new regulation concerning traumatic brain injuries.  

In October 2013, the case was again remanded for further development.  In a May 2014 rating decision, the RO granted service connection for migraine headache with a 10 percent rating effective June 13, 2006; and granted service connection for tinnitus with a 10 percent rating effective November 27, 2013.  A July 2014 supplemental statement of the case continued the denials for ratings in excess of 10 percent for fracture of the right orbit with residuals, and residuals of traumatic brain injury.  

In August 2014, one month after receiving the July 2014 supplemental statement of the case, the Veteran submitted a statement requesting that he be given "another formal hearing" before the Board.  In an October 2014 letter, the Board sent a letter to the Veteran informing him that the Veterans Law Judge that conducted his February 2009 hearing had retired.  The letter informed him that he was entitled to another hearing if he desired one.  He responded in November 2014 that he did not want another hearing.  


REMAND

In his August 2014 statement, the Veteran stated that he underwent surgery on both eyelids in March 2014, and underwent a browplasty and mid-forehead lift procedure in July 2014 by Dr. Thomas Mather at the Ralph H. Johnson Medical Center in Charleston, South Carolina.  He has asserted that those procedures were necessitated due to residuals of his right orbit fracture.  Since relevant medical records have been identified after the most recent supplemental statement of the case, a remand is necessary to associate them with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for residuals of a right orbit fracture since March 2014.  After securing any necessary release, obtain any identified records, including records pertaining to the Veteran's surgical procedures by Dr. Thomas Mather at the Ralph H. Johnson Medical Center in Charleston, South Carolina.

2.  Schedule the Veteran for a VA eye examination to ascertain whether the surgical procedures performed in March 2014 and July 2014 were necessitated by residuals of a right orbit fracture.  The examiner must review the claims file and must note that review in the report.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following question and identify the rationale upon which the opinion is based:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's surgical procedures in March 2014 and July 2014 were necessitated due to residuals of a right orbit fracture in service?

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

